DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed July 9, 2021 has been entered.
Claims 1-3, 6-7, 10, 24, 31-34 and 43 are currently amended.
Claims 4, 9, 12-13, 15, 17-23, 25, 28, 30 and 39 are cancelled.
Claims 1-3, 5-8, 10-11, 14, 16, 24, 26-27, 29, 31-38 and 40-44 are pending.

Election/Restrictions
Applicant’s election of the species: 
1) a mutated EOD1, 
2) a mutated DA1, 
3) a mutated DA2 and 
4) a tissue specific promoter, in the reply filed on March 31, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The following claims are drawn to the elected species, and will be examined to the extent they are drawn to the elected species of mutated EOD1, DA1 and DA2 polypeptides in the claimed method: 
Claims 1-3, 5-8, 10-11, 14, 16, 24, 29, 31-38 and 40-44 are drawn to the elected species.  It is noted that claims 43-44 were initially withdrawn, but have been regrouped in view of the amendment of the claims.  
Claims 26-27 are withdrawn as drawn to non-elected inventions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-11, 14, 16, 24, 29, 31-38 and 40-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "reduces" in claims 1, 6 and 43 is a relative term which renders the claims indefinite.  The term "reduces" with regard to the expression or activity of a DA2 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 1 is drawn to a method of increasing the yield of a plant by introducing a mutation within cells of the plant, wherein the mutation reduces the expression or activity of a DA2 polypeptide.  However, there is no standard for comparison to identify what is reduced expression or activity of a DA2 polypeptide and there is no point of comparison for what would be considered a DA2 polypeptide that is not mutated.  Therefore, the metes and bounds of the claimed invention cannot be determined.  Claims 1-3, 5-8, 10-11, 14, 16, 24, 29-38 and 40-44 are rejected.  
Applicants’ arguments filed July 9, 2021 have been fully considered but they are not persuasive.  Applicants argue that it would be understood that “reduces” is relative to a plant without the mutation.
The Examiner maintains that Applicants are presenting a circular argument, as one cannot determine what is considered a mutation in a gene without knowing the sequence of any genes that do not have a mutation.  In the present case, neither has been set forth in the claims. 

1-3, 5-8, 10-11, 14, 16, 24, 29, 31-38 and 40-44 are indefinite in the recitation of the names “DA2”, “DA1” and “EOD1” given that names are arbitrary, and the specification does not specifically define the metes and bounds of each of these terms.  While the specification discloses features that may be associated with the named proteins, no specific definitions have been provided for each.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Applicants’ arguments filed July 9, 2021 have been fully considered but they are not persuasive.  Applicants argue that these names are art recognized terms pointing to several references, and further that the claims have been amended to recite that DA2 has a RING domain of SEQ ID NO: 1.  
The Examiner maintains that the description provided in the specification and the cited references is not limiting for the terms set forth in the claims.

Claims 1-3, 5-8, 10-11, 14, 16, 24, 29, 31-38 and 40-44 are indefinite in being unduly alternative in having so many possible alternative embodiments that it is unclear what is being claimed.  The claims recite that the method comprises introducing a mutation to reduce the expression or the activity of a DA2 polypeptide; and further that the plant also has a mutation that reduces DA1 and/or EOD1 expression or activity; and further wherein the mutation is introduced into the coding sequence of EOD1 or a sequence that regulates expression of EOD1; and further wherein the mutation is introduced into the coding sequence of DA1 or a sequence that regulates expression of DA1; and further wherein the mutation is introduced into the coding sequence of DA2 or a sequence that regulates expression of DA2; and further wherein the plant has increased plant size, seed size and/or organ size; and a plant or a heterologous nucleic acid that reduces the expression or activity of a DA2 polypeptide and a DA1 polypeptide and/or a EOD1 polypeptide.  While applicants have elected the species of mutations for each of DA2, DA1 and EOD1, the claims remain drawn to a multitude of possible alternatives, wherein it is unclear if the reduced expression or activity of DA2, and DA1 and/or EOD1 is the result of one or multiple mutations and/or heterologous nucleic acids, and further what sequence or sequences are either mutated or introduced in the plant cell.  Therefore, the metes and bounds of the claimed invention cannot be determined.  
Applicants’ arguments filed July 9, 2021 have been fully considered but they are not persuasive.  Applicants argue that the claims have been amended to delete the recitation of “or heterologous nucleic acid”, and claims 6 and 43 have been amended to clarify that the reduced expression or activity of DA2 and the reduced expression or activity of DA1 and/or EOD1 are the result of separate mutations.
The Examiner maintains that the claims are still drawn to a multitude of different possible mutations and combinations of mutations such that the claim is unduly alternative and is indefinite, as set forth in the rejection.

Claim Rejections - 35 USC § 112
Claims 1-3, 5-8, 10-11, 14, 16, 24, 29, 31-38 and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of increasing the yield of a plant by introducing a mutation within cells of the plant, wherein the mutation reduces the expression or activity of a DA2 polypeptide.  or the activity of a DA2 polypeptide; and further that the plant also has a mutation that reduces DA1 and/or EOD1 expression or activity; and further wherein the mutation is introduced into the coding sequence of EOD1 or a sequence that regulates expression of EOD1; and further wherein the mutation is introduced into the coding sequence of DA1 or a sequence that regulates expression of DA1; and further wherein the mutation is introduced into the coding sequence of DA2 or a sequence that regulates expression of DA2; and further wherein the plant has increased plant size, seed size and/or organ size; and a plant comprising a mutation or a heterologous nucleic acid that reduces the expression or activity of a DA2 polypeptide and a DA1 polypeptide and/or a EOD1 polypeptide.  
The claims are drawn to a method of increasing a yield in a plant comprising introducing a mutation into any gene that will result in reducing the expression or reducing the activity of a DA2 polypeptide resulting in the reduction of expression or reduction in activity of a DA2 polypeptide.   In addition, claims further recite that the DA2 polypeptide comprises an amino acid sequence having as little as 20% sequence identity to any one of SEQ ID NO: 20-35, the DA1 polypeptide comprises a C terminal region having as little as 20% sequence identity to residues 229-532 of SEQ ID NO: 45, or as little as 20% sequence identity to SEQ ID NO: 41-64; and wherein the EOD1 polypeptide may have as little as 20% sequence identity to any of SEQ ID NO: 74-90.  
The claims are broadly drawn to a method of increasing yield in any plant species by introducing a mutation resulting in a reduction of the expression or reduction in the activity of a DA2 polypeptide, and plants produced by said method, and dependent claims further recite that there may be a reduction in the expression or activity of DA1 and/or EOD1.  The claims are drawn to a multitude of possible structural changes to a plant’s genome to result in the functional characteristic of an increase in yield to the plant.  However, the specification does not disclose any plants with any genome modifications that result in an increase in yield.
See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In summary, the court stated that a written description of an invention requires a precise definition, one that defines the structural features of the chemical genus that distinguishes it from other chemical structures.  A definition by function does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is.  Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of species of the claimed genus, and that one of skill in the art should be able to “visualize or recognize the identity of the members of the genus”.  Id.
See MPEP Section 2163, where it is taught that
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.

Also, see Vas-Cath Inc. v. Mahurkar 1991 (CAFC) 19 USPQ2d 1111, 1115, which teaches that the purpose of written description is for the purpose of warning an innocent purchaser, or other person using a machine, of his infringement of the patent and at the same time, of taking from the inventor the means of practicing upon the credulity or the fears of other persons, by pretending that his invention is more than what it really is, or different from ostensible objects, that the patentee is required to distinguish his invention in his specification.

Applicants’ arguments filed July 9, 2021 have been fully considered but they are not persuasive.  Applicants argue that at page 47, lines 3-19 and Figure 1C the specification discloses seeds produced by the da2 mutant that are larger and heavier than wild-type seeds asserting that this is equivalent to an increase in yield.  Applicants also point to Figures 3C and 3D as showing that mutations of DA1 and DA2 act synergistically to control seed size resulting in increased seed weight, and argue that while Arabidopsis is exemplified, that the specification discloses homologs from various species for which expression or activity can be reduced to increase yield.
The Examiner maintains that Applicants have not demonstrated that an increase in seed size and seed weight is equivalent to an increase in yield.

Claim Rejections - 35 USC § 112
Claims 1-3, 5-8, 10-11, 14, 16, 24, 29, 31-38 and 40-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
The claims are drawn to a method of increasing the yield of a plant by introducing a mutation within cells of the plant, wherein the mutation reduces the expression or activity of a DA2 polypeptide.  The claims recite that the method comprises introducing a mutation to reduce the expression or the activity of a DA2 polypeptide; and further that the plant also has a mutation that reduces DA1 and/or EOD1 expression or activity; and further wherein the mutation is introduced into the coding sequence of EOD1 or a sequence that regulates expression of EOD1; and further wherein the mutation is introduced or a sequence that regulates expression of DA1; and further wherein the mutation is introduced into the coding sequence of DA2 or a sequence that regulates expression of DA2; and further wherein the plant has increased plant size, seed size and/or organ size; and a plant comprising a mutation or a heterologous nucleic acid that reduces the expression or activity of a DA2 polypeptide and a DA1 polypeptide and/or a EOD1 polypeptide.  
The claims are drawn to a method of increasing a yield in a plant comprising introducing a mutation into any gene that will result in reducing the expression or reducing the activity of a DA2 polypeptide, and the claims still recite the non-elected method comprising introducing a heterologous nucleic acid into cells of the plant resulting in the reduction of expression or reduction in activity of a DA2 polypeptide.   In addition, claims further recite that the DA2 polypeptide comprises an amino acid sequence having as little as 20% sequence identity to any one of SEQ ID NO: 20-35, the DA1 polypeptide comprises a C terminal region having as little as 20% sequence identity to residues 229-532 of SEQ ID NO: 45, or as little as 20% sequence identity to SEQ ID NO: 41-64; and wherein the EOD1 polypeptide may have as little as 20% sequence identity to any of SEQ ID NO: 74-90.  
However, the specification does not disclose any plants of any species having any combination of mutations, or any heterologous sequences that result in an increased yield in the plant along with the reduction of expression or activity of DA2 polypeptide, and further with the reduction of expression or activity of DA1 and/or EOD1 polypeptides.  And the production of a plant that has reduced expression or activity of DA2 and increased yield is unpredictable, as evidenced by Raab et al (The Plant Journal 59: 39-51, 2009) who teach a plant comprising an antisense sequence inhibiting expression of an E3 ubiquitin ligase gene, wherein the plant has premature senescence (see the abstract, for example).
Given the unpredictability of producing a plant that has reduced expression or activity of DA2 and increased yield as taught by Raab et al; the absence of guidance with regard to producing a plant with a mutation of combination of mutations that result in reduced DA2 and increased yield; the lack of 
Applicants’ arguments filed July 9, 2021 have been fully considered but they are not persuasive.  Applicants argue that Applicants argue that at page 47, lines 3-19 and Figure 1C the specification discloses seeds produced by the da2 mutant that are larger and heavier than wild-type seeds asserting that this is equivalent to an increase in yield.  Applicants also point to Figures 3C and 3D as showing that mutations of DA1 and DA2 act synergistically to control seed size resulting in increased seed weight, and argue that while Arabidopsis is exemplified, that the specification discloses homologs from various species for which expression or activity can be reduced to increase yield.  In addition, Applicants assert that the teachings of Raab et al that inhibiting expression of an E3 ubiquitin ligase gene does not provide evidence that the claimed invention relating to reduced expression or activity of DA3 and increased yield is unpredictable.  And Applicants further state that guidance for methods to reduce the expression or activity of a DA2 polypeptide and sequence mutations is provided in the specification.
The Examiner maintains that Applicants have not demonstrated that an increase in seed size and seed weight is equivalent to an increase in yield.  And the Examiner maintains that Raab et al is relevant given that DA2 is also a ubiquitin ligase, and the specification does not demonstrate an increase in yield for any method or sequence, much less the full scope of the claims. 

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH F MCELWAIN whose telephone number is (571)272-0802.  The examiner can normally be reached on M-F 8-5 increased flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






EFM

/ELIZABETH F MCELWAIN/Primary Examiner, Art Unit 1662